UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7322


KEITH D. GOODMAN,

                Plaintiff - Appellant,

          v.

GENE M. JOHNSON; HAROLD W. CLARKE; JOHN JABE; A. DAVID
ROBINSON;   FRED  SHILLING;   KIM RUNION;   J.  LAFOON;  Q.
BIRCHETTE; MS. G. F. SIVELS; CASSANDRA TAYLOR; C. MAYES; C.
BAILEY; HARVARD STEPHENS, Doctor,

                Defendants – Appellees,

          and

G. ROBINSON; ELTON BROWN,      Doctor;   KRYM;   SPRUILL,    Doctor;
PRISON HEALTH SERVICES,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00079-GBL-IDD)


Submitted:   March 27, 2012                  Decided:       April 4, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith D. Goodman, Appellant Pro Se. Christopher Davies Supino,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Carlene Booth Johnson, PERRY LAW FIRM, PC, Dillwyn, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Keith D. Goodman seeks to appeal the district court’s

orders partially dismissing his complaint and denying his motion

seeking reconsideration of that dismissal.                       We lack jurisdiction

to consider Goodman’s appeal of either order.

             This court may exercise jurisdiction only over final

orders,     and    certain    interlocutory           and    collateral       orders,     28

U.S.C. §§ 1291, 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial        Indus.   Loan    Corp.,       337   U.S.       541,   545-46     (1949).

Further, a timely notice of appeal is a mandatory jurisdictional

requirement in civil cases.               See Bowles v. Russell, 551 U.S.

205, 214 (2007).

             Here, Goodman failed to timely notice an appeal of the

district     court’s       order   partially          dismissing        his    complaint.

Under Fed. R. App. P. 4(a), Goodman, barring a motion for an

extension of time or other tolling event, had thirty days to

notice an appeal from the order.                  See Fed. R. App. P. 4(a)(4)-

(5).       Goodman,    however,     did   not     seek      an    extension,       and    his

motion     seeking    reconsideration,          filed       under   Fed.      R.   Civ.   P.

54(b), did not qualify to toll the thirty-day time limit. 1                               See


       1
       Although the district court construed Goodman’s first
motion to reconsider as filed pursuant to Fed. R. Civ. P. 59(e),
this erroneous characterization does not control or alter our
analysis on appeal.



                                            3
Fed.    R.    App.      P.    4(a)(4)(A).         Therefore,        Goodman’s       notice   of

appeal, filed over three months after the district court’s order

of partial dismissal, was clearly untimely as to that order, and

we lack jurisdiction to consider its propriety. 2

                  Further, although timely appealed from, the district

court’s order denying Goodman’s motion seeking reconsideration

is   neither        a   final    order     nor    an    appealable     interlocutory         or

collateral order.              Because the district court did not otherwise

certify the order for appeal in compliance with Fed. R. Civ. P.

54(b),       we    lack       jurisdiction       to    consider     it.       See      Braswell

Shipyards, Inc. v. Beazer East, Inc., 2 F.3d 1331, 1336 (4th

Cir. 1993).

                  Accordingly,        we   dismiss       the    appeal      for       lack   of

jurisdiction            and    deny    Goodman’s        pending      motion      to     appoint

counsel.          We dispense with oral argument because the facts and

legal      contentions          are   adequately        presented     in   the        materials

before       the    court      and    argument        would   not   aid    the    decisional

process.

                                                                                      DISMISSED




       2
       Even if Goodman’s notice of appeal had been timely, we
nevertheless would have lacked jurisdiction to review the order
granting partial dismissal as that order was neither final nor
an appealable interlocutory order.



                                                 4